Citation Nr: 0602630	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
residuals of recurrent right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1970.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2002 rating decision in 
which the RO granted service connection for a right ankle 
condition as secondary to the veteran's service-connected 
right knee disability and assigned an initial noncompensable 
rating, effective January 24, 2002; as well as denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran filed a notice of disagreement (NOD) in July 2002, 
and the RO issued a statement of the case (SOC) in June 2003. 
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in July 2003.  In an 
August 2003 decision, the RO awarded an initial, 10 percent 
rating for the right ankle condition, also effective January 
24, 2002. 

In December 2003, the veteran and his spouse testified during 
a hearing before RO personnel; a transcript of that hearing 
is of record.

During the course of the current appeal, in a December 2004 
rating decision, the RO granted service connection and 
assigned an initial 50 percent rating for PTSD, effective 
January 24, 2002.  Hence, the matter of service connection 
for PTSD is no longer in appellate status. 

Also in December 2005, following RO certification of this 
case to the Board, the veteran submitted directly to the 
Board additional evidence-consisting of statements by the 
veteran identifying additional treatment received at VA 
facilities and copies of his leave records from work-without 
a waiver of initial RO consideration of the evidence.  

As the veteran has perfected an appeal as to the initial 
rating assigned for a right ankle condition, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  Further, although the RO in an August 2003 
rating decision increased to 10 percent the veteran's initial 
rating for a right ankle condition, inasmuch as a higher 
evaluation for that disability is assignable, and the veteran 
is presumed to seek the maximum available benefit, the claim 
for a higher rating remains viable on appeal.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

For the reasons expressed below, the matter remaining on 
appeal is being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in the 
veteran's December 2005 statement recently submitted to the 
Board, the veteran appears to raise the issue of service 
connection for bilateral hip conditions secondary to service 
connected right and left knee disabilities.  As the RO has 
not yet adjudicated this matter, it is not properly before 
the Board; hence, it is referred to the RO for appropriate 
action.


REMAND

The Board finds that additional RO action on the remaining 
issue on appeal is warranted.
 
Initially, the Board points out, as noted above, that, in 
December 2005, the veteran submitted directly to the Board 
additional evidence-consisting of the veteran's statements 
identifying additional treatment received at the Outpatient 
Clinic in Springfield, MA; the VA Hospital Leeds in 
Northhampton, MA; the Newington VA Hospital in Newington, CT 
and the VA Hospital in West Haven, CT.  In addition, the 
veteran provided copies of his leave records from work for 
the last 4 years.  While this evidence clearly bears on the 
question of the veteran's entitlement to an initial rating in 
excess of 10 percent for his service-connected right ankle 
condition.  The Board notes that this additional has not been 
considered by the RO in connection with the current claim, 
and neither the veteran, nor his representative, has 
expressly waived initial RO consideration of the evidence.  
Thus, a remand for RO consideration of this evidence, in the 
first instance, is warranted.  See 38 C.F.R. § 20.1304 
(2005).  

Prior to adjudicating the claim, the RO should obtain and 
associate with the claims file all outstanding VA records. 
The record reflects that the veteran was seen at the 
Outpatient Clinic in Springfield, MA; the VA Hospital Leeds 
in Northhampton, MA; the Newington VA Hospital in Newington, 
CT and the VA Hospital in West Haven, CT.  While the claims 
file contains VA outpatient records through August 2003, 
recent VA outpatient records are not associated with the 
claims folder.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file. 
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain and associate with the claims file all outstanding 
records from the above-referenced facilities, following the 
procedures set forth in 38 C.F.R. § 3.159(c) (2004), as 
regards obtaining records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period). After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 510A 
(West 2002); 38 C.F.R. § 38 C.F.R. § 3.159 (2005).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

For the sake of efficiency, adjudication of the claim should 
include consideration of the additional evidence the veteran 
submitted in December 2005.  The RO should also specifically 
consider whether "staged rating" (assignment of different 
ratings for distinct periods of time based on the facts 
found), pursuant to Fenderson.  Finally, adjudication of the 
claim should also include specific consideration of the 
assertion of the veteran's representative (advanced in a June 
2005 statement) that the veteran is entitled to separate 
ratings for his residuals of recurrent right ankle sprain.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding 
that VA is not precluded from assigning separate evaluations 
for separate and distinct disability arising out of the same 
injury if it does not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the VA 
Outpatient Clinic in Springfield, MA; the 
VA Hospital Leeds in Northhampton, MA; 
the Newington VA Hospital in Newington, 
CT and the VA Hospital in West Haven, CT, 
all outstanding records pertaining to the 
evaluation and/or treatment of the 
veteran's right ankle, from August 2003 
to the present.  In requesting these 
records, the RO should follow the 
procedures set forth in 38 C.F.R. § 3.159 
(2005) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to include that submitted in December 
2005) and legal authority.  The RO must 
document its consideration of whether 
"staged rating", pursuant to Fenderson 
(cited to above), is appropriate, as well 
as whether separate ratings, pursuant to 
Esteban (cited to above), are warranted.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

